                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE

   GREG ADKISSON, et al.,                      )
          Plaintiffs,                          )
   v.                                          )     No. 3:13-CV-00505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )     Lead case consolidated with
   _________________________________________   )
   KEVIN THOMPSON, et al.,                     )
          Plaintiffs,                          )
   v.                                          )     No. 3:13-CV-00666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   JOE CUNNINGHAM, et al.,                     )     as consolidated with
          Plaintiffs,                          )
   v.                                          )     No. 3:14-CV-00020-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )___________________________________
   BILL ROSE,                                  )
          Plaintiff,                           )
   v.                                          )     No. 3:15-CV-00017-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   CRAIG WILKINSON, et al.,                    )
          Plaintiffs,                          )
   v.                                          )     No.: 3:15-CV-00274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   ANGIE SHELTON, as wife and next of kin      )
   on behalf of Mike Shelton, et al.,          )
          Plaintiffs,                          )
   v.                                          )     No.: 3:15-CV-00420-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   JOHNNY CHURCH,                              )
          Plaintiff,                           )
   v.                                          )     No.: 3:15-CV-00460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )



Case 3:16-cv-00635-TAV-HBG Document 263 Filed 03/31/20 Page 1 of 5 PageID #: 12106
   DONALD R. VANGUILDER, JR.,                  )
          Plaintiff,                           )
   v.                                          )   No. 3:15-CV-00462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   JUDY IVENS, as sister and next of kin,      )
   on behalf of JEAN NANCE, deceased,          )
          Plaintiff,                           )
   v.                                          )   No. 3:16-CV-00635-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )
   PAUL RANDY FARROW,                          )
          Plaintiff,                           )
   v.                                          )   No. 3:16-CV-00636-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,             )
          Defendant.                           )
   _________________________________________   )

    DECLARATION OF JEREMY S. SMITH IN SUPPORT OF JACOBS ENGINEERING
           GROUP INC.’S BRIEF REGARDING PHASE II PROCEDURES




                                       2
Case 3:16-cv-00635-TAV-HBG Document 263 Filed 03/31/20 Page 2 of 5 PageID #: 12107
   I, Jeremy S. Smith, declare and state as follows:

           1.      I am an attorney licensed to practice law in the State of California and admitted

   pro hac vice in the Eastern District of Tennessee. I am an associate in the law firm of Gibson,

   Dunn & Crutcher LLP and counsel of record for Defendant Jacobs Engineering Group Inc. in the

   above-captioned matter. I make this Declaration in support of Jacobs’ Brief Regarding Phase II

   Procedures and Supporting Exhibits. I have personal knowledge of the facts set forth in this

   Declaration and, if called as a witness, could and would testify competently thereto.

           2.      Attached hereto as Exhibit A are true and correct copies of documents produced

   by Plaintiffs in this action.

           3.      Attached hereto as Exhibit B is a true and correct copy of a document produced

   by Plaintiffs in this action that is Bates-stamped PLA027906.

           4.      Attached hereto as Exhibit C are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA027707–08.

           5.      Attached hereto as Exhibit D is a true and correct copy of an interrogatory

   response by an individual Plaintiff in this action.

           6.      Attached hereto as Exhibit E are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA053056–58.

           7.      Attached hereto as Exhibit F are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA53052–53.

           8.      Attached hereto as Exhibit G are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA053075–76.

           9.      Attached hereto as Exhibit H are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA0072433–45.




                                       3
Case 3:16-cv-00635-TAV-HBG Document 263 Filed 03/31/20 Page 3 of 5 PageID #: 12108
           10.     Attached hereto as Exhibit I is a true and correct copy of a document produced by

   Plaintiff in this action that is Bates-stamped PLA007251.

           11.     Attached hereto as Exhibit J are true and correct copies of documents produced by

   Plaintiffs in this action that are Bates-stamped PLA007236–42.

           12.     Attached hereto as Exhibit K are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA007252–53.

           13.     Attached hereto as Exhibit L are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA006188–99.

           14.     Attached hereto as Exhibit M are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA051587–88, PLA051590, and

   PLA051882–85.

           15.     Attached hereto as Exhibit N is a true and correct copy of a deposition transcript

   of an individual Plaintiff in this action.

           16.     Attached hereto as Exhibit O are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped TUA REQ 000001–02 and TUA REQ 000039–

   40.

           17.     Attached hereto as Exhibit P are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped SMG-OR REQ 000001–02 and SMG-OR REQ

   000072–78.

           18.     Attached hereto as Exhibit Q are true and correct copies of documents from

   Roane County Family Practice that were produced by Plaintiffs in this action.

           19.     Attached hereto as Exhibit R are true and correct copies of documents from

   Statcare Pulmonary Consultants, P.C. that were produced by Plaintiffs in this action.




                                       4
Case 3:16-cv-00635-TAV-HBG Document 263 Filed 03/31/20 Page 4 of 5 PageID #: 12109
           20.     Attached hereto as Exhibit S are true and correct copies of documents produced

   by Plaintiffs in this action that are Bates-stamped PLA071104–32.

           21.     Attached hereto as Exhibit T are true and correct copies of documents from James

   H. Quillen VA Medical Center that were produced by Plaintiffs in this action.

           22.     Attached hereto as Exhibit U is a true and correct copy of a deposition transcript

   of an individual Plaintiff in this action.

           23.     Exhibits A, O–R, and T were produced by Plaintiffs in this action via medical

   records providers Black Oak Services and/or RAS Records Acquisition Services, Inc. Exhibits

   B–C, E–M, and S were produced directly by Plaintiffs.

           I declare under penalty of perjury that the foregoing is true and correct and that this

   Declaration was executed on March 31, 2020 in Los Angeles, California.




                                                     Jeremy S. Smith




                                       5
Case 3:16-cv-00635-TAV-HBG Document 263 Filed 03/31/20 Page 5 of 5 PageID #: 12110
